DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 13 and 30 – 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the U-shaped channel" in line 8.  There is insufficient antecedent basis for this limitation in the claim. In lines 3 – 4, the claim recites each of the first terminal side and the second terminal side have a U-shaped channel; accordingly, it is unclear which U-shaped channel is being referenced in line 9 since two U-shaped channels have been previously presented. Changing the language to “one of the U-shaped channels” or something similar would overcome this rejection. Clarification is required. Claims 2 – 13 will inherit this same issue since they depend from the rejected claim.
Claim 6 recites the limitation “the convex curvature” in line 2. There is insufficient antecedent basis for this limitation in the claim. This limitation is introduced in claim 4, but claim 6 does not have any dependency on claim 4; changing the dependency of claim 5 to depend from claim 4 would overcome this rejection. Correction is required.
Claim 30 recites the limitation “the bucket” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is presumed the limitation should read as “the basin.” Correction is required. Claim 31 will inherit this same issue since it depends from the rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 5, 7 – 11, 14 – 19, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 4,384,377 (hereinafter Calvert).
Regarding claim 1, Calvert discloses a bathing wall system comprising: a tub (“bathtub”, col. 1, ln. 8), a back wall (10) including a first terminal side (10a), an opposing second terminal side (10a; “a pair of corner portions disposed at respectively opposite ends” col. 1, ln. 63-64), each of the first terminal side and the second terminal side having a U-shaped channel (10c), an end wall (12) including an inner side having a terminal end with a snap groove connector (12b) (col. 2, ln. 26 – 33), and wherein the end wall is coupled to the back wall via a snap fit configuration between the snap groove connector and one of the U-shaped channels to create a watertight seal (col. 2, ln. 26 – 38).
Regarding claim 2, the back wall (10) includes a protrusion (10d) which extends horizontally from the back wall opposite the U-shaped channel (10c) (fig. 2).
Regarding claim 3, the back wall includes at least two protrusions (10d) spaced apart in a vertical direction (fig. 1).
Regarding claim 5, the snap groove connector further includes a snap groove (formed between 12c and 12e, note annotated fig. below) extending from a mid-portion of the inner end of the end wall.

    PNG
    media_image1.png
    173
    261
    media_image1.png
    Greyscale

Regarding claim 7, the U-shaped channel is defined by the terminal side of the back wall, a horizontal extension which extends from a rearwardmost end of the terminal side, and a snap flange spaced apart from the terminal side of the back wall (note annotated fig. below).

    PNG
    media_image2.png
    327
    370
    media_image2.png
    Greyscale

Regarding claim 8, the snap flange extends forward from the horizontal extension (note annotated fig. above regarding claim 7).
Regarding claim 9, the snap groove connector further includes a positive pressure bead (12e), wherein the positive pressure bead is engaged with the snap flange providing bias of the end wall against the back wall (col. 2, ln. 26 – 33).
Regarding claim 10, Calvert discloses the panels are “molded glass fiber reinforced plastic panels” (col. 1, ln. 6 – 7). The limitation regarding “thermoformed” is considered a product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even through the prior product was made by a different process” (In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Circ. 1985) (see MPEP 2113). In the instant case, a molded fiber glass plastic reinforced panel is substantially similar to a panel formed by thermoforming.
Regarding claim 11, Calvert discloses a drainage duct defined by the U-shaped channel and the snap groove connector, the drainage duct configured to drain water to the tub (“the ridges 12e are inclined downwardly toward the bottom of groove 10c whereby any moisture collecting on them is also drained away harmlessly” col. 2, ln. 35 – 37; see also col. 2, ln. 20 – 25).	
	Regarding claim 14, Calvert discloses a bathing wall system comprising a tub (“bathtub”, col. 1, ln. 8), a back wall (10) supported above the tub (the wall is located above the tub structure and therefore supported above the tub) and including a first terminal side (near corner portion 10a; “a pair of corner portions disposed at respectively opposite ends” col. 1, ln. 63-64), an opposing second terminal side, and a first snap mount portion (10b, 10c, 10d) on each of the first terminal side and the second terminal side; an end wall (12) supported above the tub (the wall is located above the tub structure and therefore supported above the tub), the end wall including an inner side and a second snap-mount portion (12b, 12c, 12d) on the inner side (col. 2, ln. 26 – 33); wherein the end wall (12) is coupled to the back wall (10) via a snap-fit configuration between the second snap-mount portion of the end wall and the first snap-mount portion of the back wall, and a corner joint (formed between 10b, 12b) including a water flow duct defined by the first snap-mount portion of the back wall and the second snap-mount portion of the end wall (col. 2, ln. 20 – 25).
Regarding claim 15, the first snap-mount portion of the back wall includes a U-shaped channel (10c) defined by the terminal end of the back wall, a lateral extension from the back wall, a forward extending snap flange which extends from the lateral extension, and a plurality of protrusions (10d) extending from a forwardmost end (10b) of the terminal end of the back wall and being spaced apart in a vertical direction along the back wall (see annotated fig. above regarding claim 7).
Regarding claim 16, the second snap-mount portion of the end wall includes a plurality of pressure beads (12e) spaced apart in a vertical direction, extending laterally out from the end wall and engaging the snap flange of the snap-mount portion of the back wall (fig. 4) (col. 2, ln. 26 – 33).
Regarding claim 17, there is a connecting web (12d) extending between the pressure beads (12e) and the second snap-mount portion of the end wall.
Regarding claim 18, the connecting web (12d) is spaced apart from the terminal end of the back wall (fig. 3).
Regarding claim 19, wherein the duct is defined by the space between protrusions and the space between the connecting web and the terminal end of the back wall (fig. 3, 4; col. 2, ln. 20 – 25).
Regarding claim 28, Calvert discloses a bathing wall system comprising: a back wall (10) extending between opposing first and second side edges (10a; “a pair of corner portions disposed at respectively opposite ends” col. 1, ln. 63-64); an end wall (12) including a rear edge (12b); a coupler between the first side edge of the back wall and the rear edge of the end wall (fig. 4), wherein the coupler includes a first coupler portion (10b, 10c, 10d) supported by the back wall, and a second coupler portion (12b, 12c, 12d, 12e) supported by the end wall; wherein the first coupler portion includes a flange (10b) and a U-shaped channel (10c) defined between the first side edge of the back wall and the flange, and a protrusion (10d) spaced forwardly of the U-shaped channel (fig. 2); and wherein the second coupler portion includes a snap groove (12c, 12d, 12e) receiving the protrusion of the first coupler portion (fig. 4), and a positive pressure bead (12e) in engagement with the flange of the first coupler portion to exert force on the snap groove against the protrusion (fig. 4).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of US Patent 3,789,568 (hereinafter Mattix).
Regarding claim 4, Calvert shows the protrusion has a somewhat convex shape (note annotated fig. below) but shows it generally angular and thus fails to show it is a curvature. Attention is turned to Mattix which shows a convex shape being angular (fig. 2) or curved (fig. 4) are functionally equivalent for snap groove connectors in shower/tub wall panels. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the convex shape of Calvert to be a curvature rather than angular depending on a user’s design preference as evidenced by the teachings of Mattix mentioned above for producing the same expected result.

    PNG
    media_image3.png
    301
    210
    media_image3.png
    Greyscale

Regarding claim 6, as modified above regarding claim 4, Calvert shows the snap groove has a concave shape (12d) matching the convex shape of the protrusion, such that the protrusion nests within the snap groove (col. 2, ln. 26 – 33).
Claim(s) 12 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of US Patent 8,850,632 (hereinafter Bullis).
Regarding claim 12, Calvert is silent as to the details of the tub and thus fails to show it includes a basin and a shelf bordering and extending out from a top border of the basin, wherein the shelf is defined by an inward sloping surface. Attention is turned to Bullis which shows it is common practice to form a bath tub to include a basin and a shelf bordering and extending out from a top border of the basin, the shelf slopes inward toward the basin to allow water to drain into the tub (fig. 1, 20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the tub of Calvert such that it includes a basin and a shelf bordering and extending out from a top border of the basin, wherein the shelf is defined by an inward sloping surface as a matter of design choice known in the art for shaping a tub as evidenced by the teachings of Bullis.
Regarding claim 13, Calvert shows the wall panels are assembled above the tub (col. 1, ln. 7 – 8) but fails to explicitly recite the back wall and end wall rest on a surface of the tub. Attention is again turned to Bullis which shows it is common practice to rest a back and end wall on a surface of the tub to create a seal between the structures (fig. 1, 20). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the back wall and end wall to rest on a surface of the tub as is well-known in the art and evidenced by the teachings of Bullis mentioned above.
Claim(s) 20 – 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvert in view of US Patent 8,082,608 (hereinafter Dabrowski).
Regarding claims 20 – 21 and 30, Calvert fails to show the details of the tub and thus fails to show the tub includes a basin and a shelf bordering and extending out from a top border of the basin, and the back wall and the end wall further includes a plurality of splines spaced apart along the length of a bottom surface of the back wall and along the length of a bottom surface of the end wall, and wherein the plurality of splines engage the shelf of the tub to support the back wall and the end wall and to create a space between the back wall, and the tub, and the end wall and the tub. Attention is turned to Dabrowski which shows a tub and bathing surround area, with the tub having a basin (14), a shelf (30) bordering and extending out from a top border of the basin, and the back wall (34) and end wall (38) further include a plurality of splines (42) spaced apart along the length of a bottom surface of the back wall and along the bottom surface of the end wall (fig. 2), wherein the plurality of splines engage the shelf (at 46) of the tub to support the back wall and end wall and to create a space between the back wall and the tub, and the end wall and the tub (note space formed between spline 42 and groove 46 as seen in fig. 4A). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the tub of Calvert such that the tub includes a basin and a shelf bordering and extending out from a top border of the basin, and the back wall and the end wall further includes a plurality of splines spaced apart along the length of a bottom surface of the back wall and along the length of a bottom surface of the end wall, and wherein the plurality of splines engage the shelf of the tub to support the back wall and the end wall and to create a space between the back wall, and the tub, and the end wall and the tub to ensure the back and end wall are properly secured to the tub as evidenced by the teachings of Dabrowski mentioned above.
Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Calvert and Dabrowski as applied to claim 30 above, and further in view of Bullis.
Regarding claim 31, the combination of Calvert and Dabrowski fails to show the tub further includes two raised water dams disposed at forwardmost corners of the shelf and defined by a curved shape, and the end wall includes a water dam recess, which nests with the raised water dams of the tub. Attention is turned to Bullis which shows a tub having two raised water dams disposed at forwardmost corners of the shelf defined by a curved shape, and the end wall includes a water dam recess (54) that nests with the raised water dams of the tub (fig. 2, 9). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the tub to include two raised water dams disposed at forwardmost corners of the shelf and defined by a curved shape, and the end wall includes a water dam recess, which nests with the raised water dams of the tub to aid in preventing water from escaping the tub as evidenced by the teachings of Bullis mentioned above.
Allowable Subject Matter
Claims 22 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 23 – 27 are similarly objected to since they depend from the claim containing allowable subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 5,303,519 is directed to the state of the art of tub surround walls having mating corners with grooves and protrusions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754